Citation Nr: 9908595	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-34 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a skull 
fracture with ptosis of the left upper eyelid and left facial 
nerve paresis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This 
case was remanded by the Board in October 1996 for further 
development; it was returned to the Board in January 1999.

The Board notes that while the case was in remand status, 
service connection for loss of the senses of smell and taste 
was granted in March 1998.  The record reflects that the 
veteran has not sought appellate review with respect to those 
claims.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's left upper eyelid ptosis obscures 
approximately one-half of his eye, with visual acuity in 
the right eye of 20/25.  

3. More than mild incomplete paralysis of the fifth 
(trigeminal) cranial nerve or more than slight 
disfigurement is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a skull fracture with ptosis of the left upper 
eyelid and left facial nerve paresis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.383, 
4.3, 4.7, 4.84a, Diagnostic Codes 6019, 6074, 6078, 4.118, 
Diagnostic Code 7800, 4.124a, Diagnostic Code 8205 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath  v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the veteran's service-connected residuals of a 
skull fracture with ptosis of the left upper eyelid and left 
facial nerve paresis.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veteran's 
service ended in September 1969.  Service connection for 
residuals of a skull fracture with ptosis of the left upper 
eyelid was granted in August 1971, evaluated as 10 percent 
disabling.  In May 1973 service connection for left facial 
nerve paresis as a residual of a skull fracture was granted, 
and the veteran's combined rating for residuals of a skull 
fracture with ptosis of the left upper eyelid and left facial 
nerve paresis was increased to 30 percent disabling; the 30 
percent evaluation has remained in effect since that time.

On file are private medical records from several physicians 
and facilities, including John M. Sassano, D.O., Hugh J. 
Miller, M.D., Cuyahoga Falls General Hospital and Medina 
General Hospital, for 1989 to April 1993.  The records 
indicate that the veteran sustained a skull fracture and 
concussion, with resulting ptosis of the left eyelid, in 
service, and record his occasional complaints of difficulty 
with focusing his eyes; computed tomography scans purportedly 
showed old left frontal contusion and left frontal lobe 
infarct of unknown age.  Neurological examination was 
nonetheless consistently normal, with the exception of the 
sense of smell, and examination of the veteran's eyes showed 
his pupils to be equal, round and reactive to light, and his 
extraocular muscles to be intact.

The veteran was afforded a VA examination in October 1991, at 
which time he reported that his left upper eyelid ptosis had 
existed since his service injury, but that he was unaware of 
any facial weakness.  He did complain of pain and difficulty 
with focusing his eyes.  Physical examination disclosed the 
presence of a ptosis of the left upper lid and mild left 
lower facial weakness.  X-ray studies of the skull were 
normal.  The veteran was diagnosed with left upper lid ptosis 
and mild left lower facial paresis.

On file is the report of an October 1992 VA examination.  At 
that time physical examination disclosed the presence of 
considerable ptosis of the left upper lid, and mild 
hypesthesia of the forehead bilaterally; the remainder of the 
neurological examination was within normal limits. 

The veteran was afforded a hearing before a hearing officer 
at the RO in November 1992, at which time he confined his 
testimony exclusively to his seizure, headache and 
psychiatric disabilities.
 
The veteran was afforded a VA examination in July 1997, at 
which time he reported that his ptosis worsened with exposure 
to bright lights, especially when driving in the morning, and 
that he strained to hold up his left eyelid.  He denied using 
any medications or a lid crutch for his ptosis.  On physical 
examination the examiner noted the absence of any scars 
associated with the veteran's head trauma in service, 
indicating that the injury was a closed, non-depressed skull 
fracture which had not been treated surgically.  The examiner 
noted the presence of decreased wrinkling and prominence of 
the skin folds on the left forehead consistent with 
continuous reduced activity of the left frontalis muscle.  
Visual acuity was 20/40 in the left eye and 20/25 in the 
right eye, and visual fields were full to confrontation.  
Examination of the left eyelid showed ptosis which, at 
various points during the examination, obscured up to one-
half of the pupil.  The veteran exhibited full range of 
extraocular movement, and the pupils were reactive to light 
and accommodation.  No corneal abrasions were identified.

With respect to left facial nerve paresis, sensory testing of 
the face disclosed decreased appreciation of light touch over 
the left forehead in the V-1 distribution of the trigeminal 
nerve; the remainder of the facial sensation was normal to 
position sense, light touch and sharp appreciation.  The 
veteran exhibited decreased activity of the left frontalis 
muscle and some weakness of the levator palpebrae muscle on 
the left side secondary to ptosis, but the orbicularis oculi 
manifested normal strength.  Color photographs of the 
veteran's face were taken in April 1998 in connection with 
the examination; the photographs show the veteran with his 
left eye completely closed.

On file is a September 1997 VA hospital report which shows 
that the veteran was admitted after overdosing on his seizure 
medication.  During the course of hospitalization the veteran 
reported recently experiencing dizziness and difficulty with 
focusing his eyes.  On physical examination the veteran's 
head was atraumatic and normocephalic.  He was noted to 
exhibit ptosis of the left eyelid.  On cranial nerve 
examination visual fields were full and fundoscope was 
normal.  The veteran's pupils were equal, round, and equally 
reactive to light and accommodation.  The veteran's 
extraocular muscle was intact but nystagmus was present in 
the lateral and vertical gaze.  The veteran's corneal reflex 
was normal and he showed no facial droop.   

Ptosis, unilateral or bilateral, is equivalent to visual 
acuity of 5/200 (1.5/60) in the eye, or eyes, involved for 
rating purposes if the pupil is wholly obscured and to 20/100 
(6/30), if the pupil is one-half or more obscured.  With less 
interference with vision, ptosis is rated as disfigurement.  
38 C.F.R. § 4.84a, Diagnostic Code 6019.
 
A 30 percent rating is the maximum evaluation for impairment 
of central visual acuity if service connection is in effect 
for only one eye unless the claimant is blind in both eyes.  
38 C.F.R. §§ 3.383, 4.84a, Diagnostic Codes 6070 (1998).  

Scars of the head, face or neck warrant a noncompensable 
evaluation if they are slightly disfiguring or a 10 percent 
evaluation if they are moderately disfiguring.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

Incomplete paralysis of the fifth (trigeminal) cranial nerve 
which is moderate warrants a 10 percent evaluation.  A 30 
percent evaluation is warranted for incomplete paralysis 
which is severe.  38 C.F.R. § 4.124a, Diagnostic Code 8205.   

Although photographs taken in April 1998 show the veteran's 
left eye to be completely obscured, the Board finds that this 
depiction of the severity of the veteran's ptosis is of 
minimal probative value in light of medical evidence 
demonstrating that the ptosis in fact does not obscure more 
than one-half of the pupil.  In any event, even assuming 
complete obscuration of the pupil, the veteran is not blind 
in his right eye so a higher evaluation is not warranted on 
the basis of impairment of visual acuity.  The veteran's 
examiners have not described his ptosis as disfiguring, and 
in the Board's opinion, based on review of the several color 
photographs of record of the veteran's facial area, the 
veteran's ptosis is not more than slightly disfiguring. 

With respect to the veteran's left facial nerve paresis, 
although the medical evidence shows decreased appreciation of 
light touch over the left forehead on sensory testing, 
position sense and sharp appreciation remained intact.  
Moreover, while some decreased activity of the left frontalis 
muscle and weakness of the levator palpebrae muscle were 
identified on examination, the remainder of the veteran's 
neurological examination was normal, and in any event the 
veteran's nerve impairment was consistently described as mild 
on examination.  

In light of the evidence demonstrating that the veteran's 
ptosis obscures no more than one-half of the pupil, that the 
veteran's ptosis is not more than slightly disfiguring, and 
that the veteran exhibits no more than mild incomplete 
paralysis of the left trigeminal nerve, the Board concludes 
that a rating in excess of 30 percent for residuals of a 
skull fracture with ptosis of the left upper eyelid and left 
facial nerve paresis is not warranted. 

The Board notes that the veteran is not entitled to a 
separate compensable disability evaluation for left facial 
nerve paresis under Diagnostic Code 8205.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  As described above, the 
clinical evidence of record indicates that the veteran's 
paresis is mild in nature.  In order to warrant a compensable 
rating, there must be moderate incomplete paralysis of the 
trigeminal nerve.  See 38 C.F.R. § 4.31(1998).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) has been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals before March 1, 1999, hereinafter Court) in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board would point out, however, that in Floyd v. Brown, 
9 Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to award an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In the instant case, however, there has been 
no showing that the veteran's symptoms have caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise rendered impractible the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Shipwash v. Brown , 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a skull fracture with ptosis of the left upper eyelid and 
left facial nerve paresis is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


